SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of June, 2013 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX This report on Form 6-K is incorporated by reference in the Registration Statement on Form F-3 of Petróleo Brasileiro Petrobras (No. 333-163665). Court Decision concerning Withholding Income Tax (IRRF) remittances for payment of vessel charters Rio de Janeiro, June 14, 2013 – Petróleo Brasileiro S.A. – Petrobras, concerning news broadcast in the press, explains that it is taking all the steps to, within a short period of time, reestablish the Debt Clearance Certificate – CND and guarantees there is no risk of an operational interruption and shortages of oil and oil products in the country. The news are based on an unfavorable decision rendered by the Superior Court of Justice (STJ) in a remedy filed by Petrobras to restore the injunction allowing it to discuss the case without the need to offer collateral. This decision was rendered in a court case relative the Withholding Income Tax – IRRF on remittances for payment of vessel charters. The injunction had been granted by the Regional Federal Appellate Court (TRF) of the 2 nd Region and was revoked by a decision published on 06/10/2013. The discussion originated in an action filed by Petrobras on 03/01/2012, following exhaustion of remedies in the administrative sphere. The action aimed to annul the debit assessed by the Brazilian Federal Revenue Service in an administrative procedure, which requires the Withholding Income Tax on remittances made from January 1999 to December 2002 for the payment of charters of platforms. Petrobras will take all the steps necessary to proceed debating the matter because it believes it is supported by the tax legislation, which had guaranteed an Income Tax exemption at the time of the facts. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:June 14, 2013 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
